Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered. 
The status of the 04/08/2021 claims, is as follows: Claims 1, 3, 6, have been amended; Claims 12-20 have been canceled; and Claims 1-11 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
	Claim 1, line 5 recites “a closing device for closing the extractable drawer” 
	“device” is the generic placeholder
	Claim 1, line 8 recites “a device for closing the jug” 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure for "a closing device" is a set of movable guides, a top spray plate and locking latch, see p. 05, lines 12-13 of as-filed specification and the corresponding structure for "a device for closing the jug" is a lid 21 shown in fig. 8.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Franco Serafini on 06/04/2021. The application has been amended as follows: 

at least one water heating system; 
an extractable drawer (1) for housing a pod for a beverage to be reconstituted, the extractable drawer being provided with an anti-drip device; 
a closing device for closing the extractable drawer (1) having neither handles extending outwardly of the beverage dispensing machine, nor hydraulic closing systems, nor safety locks; 
an extractable beverage-holder jug (75); 
a device (80) for closing the jug during dispensing of the beverage; and 
a bottom jug retention system, which comprises a locking lever (26) hinged on spiral seats (27) so as to keep the jug stationary during dispensing of the beverage , 
wherein the extractable drawer (1) further comprises a seat (5) provided with grooves (70) defined along all walls of the extractable drawer (1) for favoring percolation of hot water through the pod, and a perforated bottom filter (6) having a plurality of holes, 
wherein the closing device comprises a system of movable guides comprising a guide support-piece (11), which acts as a fixing frame for guides (12), which slide inside slots (13a) in cooperation with rocker-arm movement levers (13) for moving the drawer (1) upwards during a closing operation.
2. (Canceled)
3. (Currently Amended) The beverage dispensing machine according to claim 1, wherein the extractable drawer (1) is provided with an outlet hole (71) located on a bottom thereof for allowing the reconstituted beverage to pass into the jug (75) situated below and a lever system for opening and closing the outlet hole; and 

6. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 3-5, and 7-11 are indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “an extractable drawer for housing a pod for a beverage to be reconstituted, the extractable drawer being provided with an anti-drip device; 
a closing device for closing the extractable drawer having neither handles extending outwardly of the beverage dispensing machine, nor hydraulic closing systems, nor safety locks; 
an extractable beverage-holder jug; 
a device for closing the jug during dispensing of the beverage; and 
a bottom jug retention system, which comprises a locking lever hinged on spiral seats so as to keep the jug stationary during dispensing of the beverage
wherein the extractable drawer further comprises a seat provided with grooves defined along all walls of the extractable drawer for favoring percolation of hot water through the pod, and a perforated bottom filter having a plurality of holes, 
wherein the closing device comprises a system of movable guides comprising a guide support-piece, which acts as a fixing frame for guides, which slide inside slots in cooperation with rocker-arm movement levers for moving the drawer upwards during a closing operation.” recited in Claim 1. 
Since amendment made to claims 3 and 6, therefore the previous rejection 112b are withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
      /PHUONG T NGUYEN/      Primary Examiner, Art Unit 3761